DETAILED ACTION
This is in response to application filed on January 05, 2021, said application claims benefit of U.S. Provisional Patent Application Ser. No. 62/986,856 to Katz, filed Mar. 9, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-25 are pending and presented for examination, of which claims 1, 13 and 25 are in independent form.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7, 9-15, 19 and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Avitall et al. (CA2607935; Pub. Date: Nov. 16, 2006) (hereinafter Avitall) in view of Zhao et al. (US PGPub. No. 2010/0293470) (hereinafter Zhao).

In reference to independent claim 1:
Avitall teaches a medical mapping method comprising: receiving position data from a positioning sub-system configured to sense a position of a probe inserted into a body cavity of a living subject; computing position coordinates of a distal end of the probe responsively to the position data; rendering to a display a user interface screen including: a display pane including an anatomical map of the body cavity responsively to the computed position coordinates; and.... (i.e. ...a localization subsystem 6 for registering mapping data and the movement of a probe... the ablation/mapping catheter 14 is configured to be introduced through the vasculature of the patient, and into the left atrium of the heart... The distal end of each reference catheter may optionally comprise a plurality of electrodes (not shown), e.g., to provide the reference catheter with mapping functionality. The reference catheters may be affixed within selected regions of the heart, in order to establish an internal three-dimensional coordinate system... the distal end of the mapping/ablation catheter 14... determine the positional coordinates of the tracking elements 56, and thus the distal end of the mapping/ablation catheter 14, within this coordinate system....this positional information can ultimately be used to graphically reconstruct a chamber of the heart, as well as the valves and vessel ostia of the heart.....The positional information will also ultimately be used to graphically reconstruct the distal end of the mapping/ablation catheter 14 (as well as any reference catheters), track the movement of the mapping/ablation catheter 14 within the heart chamber, heart valves, and vessel ostia, and, in conjunction with the mapping data obtained from the mapping processor generate an electrophysiological map... the localization subsystem 6 employs ultrasound triangulation principles to determine the coordinates of the tracking elements 56 carried by the mapping/ablation catheter 14....so that the locations of the distal ends of the reference catheters can be determined and graphically displayed in the 3D display window 72....  - Paragraphs 32-34, 60-77; Fig. 16; Note that although the tab menu)
Although Avitall does not teach
a tab-based menu above the pane; receiving a user selection selecting a tab of the tab-based menu; and showing a horizontal ribbon of the selected tab above the pane in the user interface screen responsively to the received user selection.  However, Zhao teaches “....a set of tabs 208. Each of the tabs 208 includes a set of selectable controls....when the user has selected the tab. In the example of FIG. 2, the user has selected the "Transitions" tab. Consequently, the controls in the "Transitions" tab are visible.....” (Paragraph 29; Fig. 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avitall to include the teachings of Zhao to utilize a tab-based menu.  Such a person would have been motivated to make this combination according to the aspects of the present invention because it would enable effective organization of commands and to avoid occupying too much of the user's visible screen area (Paragraph 2;  Note that although Zhao is not in the same field of endeavor as the claimed invention, however, Zhao reference is analogous art since it is reasonably pertinent in solving limited screen space problem).

In reference to claim 2:
Avitall and Zhao teach the method according to claim 1, Zhao teaches wherein the display pane is not resized or partially hidden responsively to the showing of the horizontal ribbon (i.e. Fig. 2).  The motivation is the same as in claim 1.

In reference to claim 3:
Avitall and Zhao teach the method according to claim 1, Zhao teaches further comprising: receiving a user selection of a selectable control of the ribbon; and showing a contextual tab in the user interface screen responsively to the user selection of the selectable control, the contextual tab including other selectable controls (i.e. ... Each of the class controls 212 is associated with a different class of STE commands.... - Paragraph 30).  The motivation is the same as in claim 1.

In reference to claim 7:
Avitall and Zhao teach the method according to claim 1, Zhao teaches wherein the ribbon includes at least one control  (i.e. Fig. 2) Avitall teaches to perform any one or more of the following: creation of the anatomical map; formatting the anatomical map; creation of an anatomical structure; editing the anatomical map; configuring the probe, taking a screen snapshot of the pane; recording the pane; selecting a preset layout of which panes to show; and creating custom layouts (i.e. ... the marking box 80 can be clicked, and then the user can mark the surface representation S.... - Paragraph 72; Fig. 16; Note Zhao already teaches the horizontal ribbon from the selected tab, and that ribbon could include a control like marking box 80 in Avitall for editing the graphical heart representation S).  The motivation is the same as in claim 1.

In reference to claim 9:
Avitall and Zhao teach the method according to claim 1, Avitall teaches further comprising: receiving at least one signal from at least one sensor of the probe; and rendering the anatomical map responsively to the at least one signal (i.e. ... transmit signals between 10 the reference elements 58 and the tracking elements 54, so that the locations of the distal end of the catheter 14 can be determined and graphically displayed in the 3D display window 72..... - Paragraph 77). 

In reference to claim 10:
Avitall and Zhao teach the method according to claim 9, Avitall teaches further comprising sensing electrical signals of the body cavity with at least one electrode of the probe, wherein the rendering the anatomical map includes rendering the anatomical map with electrophysiological data indicators responsively to the sensed electrical signals (i.e. ... processing signals transmitted between the spaced apart reference elements 58. In essence, the three-dimensional coordinate system provides an absolute framework in which all spatial measurements will be taken. The controller/processor 60 can also determine the positional coordinates of the tracking elements 56, and thus the distal end of the mapping/ablation catheter 14, within this coordinate system... this positional information can ultimately be used to graphically reconstruct a chamber of the heart, as well as the valves and vessel ostia of the heart. The positional information will also ultimately be used to graphically reconstruct the distal end of the mapping/ablation
catheter 14 (as well as any reference catheters), track the movement of the
mapping/ablation catheter 14 within the heart chamber, heart valves, and vessel ostia,
and, in conjunction with the mapping data obtained from the mapping processor 16, generate an electrophysiological map... so that the reference elements 58 are fixed within a three-dimensional arrangement (reference catheters not shown)...transmit signals between the reference elements 58, so that the locations of the distal ends of the reference catheters can be determined and graphically displayed in the 3D display window 72.... - Paragraphs 61-75). 

In reference to claim 11:
Avitall and Zhao teach the method according to claim 1, Avitall teaches further comprising rendering a representation of the probe in the display pane responsively to the computed position coordinates (i.e. .... the locations of the distal ends of the reference catheters can be determined and graphically displayed in the 3D display window 72... - Paragraph 75). 

In reference to claim 12:
Avitall and Zhao teach the method according to claim 1, Avitall teaches further comprising rendering ablation indicators on the anatomical map (i.e. ... location of an operative element, such as an tissue ablation element, relative to the ostium of the vessel... Point/line markings PM/LM can also be automatically marked on the surface representation S each time ablation energy is 5 delivered to the ablation electrodes 48, 50, thereby allowing the user to automatically keep track of the lesions. For example, a point marking PM can be created when a discrete lesion is created, and a line marking LM can be created when a continuous line
lesion is created.... - Paragraphs 9, 72, 83-84). 

In reference to independent claim 13:
A medical system, comprising: a probe including a distal end, and configured to be inserted into a body cavity of a living subject; a positioning sub-system configured to sense a position of the probe; a display; and a processor configured to: receive position data from the positioning sub-system; compute position coordinates of the distal end of the probe responsively to the position data; render to the display a user interface screen including: a display pane including an anatomical map of the body cavity responsively to the computed position coordinates; and a tab-based menu above the pane; receive a user selection selecting a tab of the tab-based menu; and show a ribbon of the selected tab in the user interface screen responsively to the received user selection.  Avitall teaches the hardware, software, or firmware for performing the functions in paragraph 32..
- Claim 13 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.

In reference to claim 14:
The system according to claim 13, wherein the display pane is not resized or partially hidden responsively to the showing of the horizontal ribbon. 
- Claim 14 contains substantially similar subject matter as in claim 2, and is rejected along the same rationale.

In reference to claim 15:
The system according to claim 13, wherein the processor is configured to: receive a user selection of a selectable control of the ribbon; and show a contextual tab in the user interface screen responsively to the user selection of the selectable control, the contextual tab including other selectable controls. 
- Claim 15 contains substantially similar subject matter as in claim 3, and is rejected along the same rationale.

In reference to claim 19:
The system according to claim 13, wherein the ribbon includes at least one control to perform any one or more of the following: creation of the anatomical map; formatting the anatomical map; creation of an anatomical structure; editing the anatomical map; configuring the probe, taking a screen snapshot of the pane; recording the pane; selecting a preset layout of which panes to show; and creating custom layouts. 
- Claim 19 contains substantially similar subject matter as in claim 7, and is rejected along the same rationale.

In reference to claim 21:
The system according to claim 13, wherein: the probe includes at least one sensor; and the processor is configured to: receive at least one signal from the at least one sensor of the probe; and render the anatomical map responsively to the at least one signal. 
- Claim 21 contains substantially similar subject matter as in claim 9, and is rejected along the same rationale.

In reference to claim 22:
The system according to claim 21, wherein: the probe includes at least one electrode, which is configured to sense electrical signals of the body cavity; and the processor is configured to render the anatomical map with electrophysiological data indicators responsively to the sensed electrical signals. 
- Claim 22 contains substantially similar subject matter as in claim 10, and is rejected along the same rationale.

In reference to claim 23:
The system according to claim 13, wherein the processor is configured to render a representation of the probe in the display pane responsively to the computed position coordinates. 
- Claim 23 contains substantially similar subject matter as in claim 11, and is rejected along the same rationale.

In reference to claim 24:
The system according to claim 13, wherein the processor is configured to render ablation indicators on the anatomical map. 
- Claim 24 contains substantially similar subject matter as in claim 12, and is rejected along the same rationale.

In reference to independent claim 25:
A software product, comprising a non-transient computer-readable medium in which program instructions are stored, which instructions, when read by a central processing unit (CPU), cause the CPU to: receive position data from a positioning sub-system configured to sense a position of a probe inserted into a body cavity of a living subject; compute position coordinates of a distal end of the probe responsively to the position data; render to a display a user interface screen including: a display pane including an anatomical map of the body cavity responsively to the computed position coordinates; and a tab-based menu above the pane; receive a user selection selecting a tab of the tab-based menu; and show a ribbon of the selected tab in the user interface screen responsively to the received user selection.
- Claim 25 contains substantially similar subject matter as in claim 1, and is rejected along the same rationale.  Avitall teaches the hardware, software, or firmware for performing the functions in paragraph 32.

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Avitall et al. (CA2607935; Pub. Date: Nov. 16, 2006) (hereinafter Avitall) in view of Zhao et al. (US PGPub. No. 2010/0293470) (hereinafter Zhao) and in further view of Wood et al. (US PGPub. No. 2004/0006425) (hereinafter Wood).

In reference to claim 4:
Avitall and Zhao teach the method according to claim 3, Zhao teaches wherein the other selectable controls of the contextual tab include (Paragraph 30) Avitall and Zhao do not teach controls to create a new map or a new anatomical structure from an existing map.  However, Wood teaches “..a copy map option 122... Selection of copy map option 122 causes software 12 to generate a temporary copy of the currently displayed map 30B... The function of copy map icon 106 is identical to copy map option 122...” (Paragraph 31).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avitall and Zhao to include the teachings of Wood to provide a create a new map function.  Such a person would have been motivated to make this combination according to the aspects of the present invention because a function to create a new copy of something is common in the art since it gives user the flexibility to make modification without affecting the original map.

In reference to claim 16:
The system according to claim 15, wherein the other selectable controls of the contextual tab include controls to create a new map or a new anatomical structure from an existing map. 
- Claim 16 contains substantially similar subject matter as in claim 4, and is rejected along the same rationale.

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Avitall et al. (CA2607935; Pub. Date: Nov. 16, 2006) (hereinafter Avitall) in view of Zhao et al. (US PGPub. No. 2010/0293470) (hereinafter Zhao) and in further view of Gao et al. (CN103426352; Pub. Date: 12/04/2013) (hereinafter Gao).

In reference to claim 5:
Avitall and Zhao teach the method according to claim 1, Avitall and Zhao do not teach further comprising: receiving a user selection of a point on the anatomical map; and showing a contextual tab in the user interface screen responsively to the user selection of the point, the contextual tab including data about the selected point.   However, Gao teaches “...the acupuncture point distribution map...when the corresponding acupuncture point is clicked, the acupuncture point information is displayed...” (Pages 7-8; Note that a tabbed window is just another way of displaying information instead of a popup window display and Zhao already teaches tabbed interface).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avitall and Zhao to include the teachings of Gao to utilize a tab interface to display information.  Such a person would have been motivated to make this combination according to the aspects of the present invention because that way the information display would not overlaid on top of other information.

In reference to claim 17:
The system according to claim 13, wherein the processor is configured to: receive a user selection of a point on the anatomical map; and show a contextual tab in the user interface screen responsively to the user selection of the point, the contextual tab including data about the selected point. 
- Claim 17 contains substantially similar subject matter as in claim 5, and is rejected along the same rationale.

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Avitall et al. (CA2607935; Pub. Date: Nov. 16, 2006) (hereinafter Avitall) in view of Zhao et al. (US PGPub. No. 2010/0293470) (hereinafter Zhao) and in further view Reinders et al. (US PGPub. No. 2019/0269367) (hereinafter Reinders).

In reference to claim 6:
Avitall and Zhao teach the method according to claim 1, wherein Avitall and Zhao do not teach the ribbon includes at least one data readout element about any one or more of the following: ablation data; a tissue property; a selected point of the anatomical map; and tool connectivity.  However, Reinders teaches a flow identifier 527 in Fig. 5C.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avitall and Zhao to include the teachings of Reinders to utilize a flow identifier in a ribbon-like strip to display flow information related to ablation.  Such a person would have been motivated to make this combination according to the aspects of the present invention because that way the information is easily noticeable.

In reference to claim 18:
The system according to claim 13, wherein the ribbon includes at least one data readout element about any one or more of the following: ablation data; a tissue property; a selected point of the anatomical map; and tool connectivity. 
- Claim 18 contains substantially similar subject matter as in claim 6, and is rejected along the same rationale.

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Avitall et al. (CA2607935; Pub. Date: Nov. 16, 2006) (hereinafter Avitall) in view of Zhao et al. (US PGPub. No. 2010/0293470) (hereinafter Zhao) and in further view Washington et al. (US PGPub. No. 2012/0110507) (hereinafter Washington).

In reference to claim 8:
Avitall and Zhao teach the method according to claim 1, Avitall and Zhao do not teach further comprising: receiving a user selection of a selectable control of the ribbon to add the selectable control to a quick access toolbar; and showing a miniaturized representation of the selectable control in the quick access toolbar.   However, Washington teaches “....a cursor has been positioned proximal to a display of a representation 302 of a command "Convert to tiff... The representation of the command is selectable using a variety of different techniques... such as a double click performed by clicking a left button of a cursor control device, tap gesture, and so on. In another example, a second technique may be used to cause output of an option 304, such as through a right click performed by clicking a right button of a cursor control device, a two-fingered tap-and-hold gesture, and so on....The option 304 is illustrated as output using a pop-up menu to "Add to `Quick Access’....Selection of this option 304 may then cause the indicated representation (e.g., the representation of the command "Convert to tiff" in the ribbon 202) to be included in the context menu,....." (Paragraphs 37-39).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Avitall and Zhao to include the teachings of Washington to allow user to add a representation of a command to a quick access context menu.  Such a person would have been motivated to make this combination according to the aspects of the present invention because doing so can make it easier to locate a particular functionality of interest much quicker (Paragraph 1).

In reference to claim 20:
The system according to claim 13, wherein the processor is configured to: receive a user selection of a selectable control of the ribbon to add the selectable control to a quick access toolbar; and show a miniaturized representation of the selectable control in the quick access toolbar. 
- Claim 20 contains substantially similar subject matter as in claim 8, and is rejected along the same rationale.

Examiner’s note: Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant. However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are included in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174